UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2392


EBRAHIM RADBOD,

                  Plaintiff - Appellant,

          v.

GABRIEL ARIAS, Corporal, Howard County Police Department,

                  Defendant – Appellee,

          and

HOWARD COUNTY, MARYLAND,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-00897-RDB)


Submitted:   April 29, 2013                   Decided:   May 17, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ebrahim Radbod, Appellant Pro Se.      David Reid Moore, HOWARD
COUNTY OFFICE OF LAW, Ellicott City, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ebrahim      Radbod    appeals    the    district        court’s   order

entering judgment on the jury’s verdict in his civil action in

favor    of    defendant      Corporal     Gabriel     Arias.      We    grant    Radbod

leave to proceed in forma pauperis (“IFP”) on appeal.                          Although

there is no transcript of the jury trial in the record before

us,     we    may    authorize       the   preparation     of     a     transcript   at

government expense where the litigant proceeds IFP and has shown

the existence of a substantial question for appeal.                           28 U.S.C.

§ 753(f) (2006).            After reviewing the parties’ informal briefs,

we conclude that Radbod has not raised a substantial question

for appeal.         See Ortiz v. Greyhound Corp., 192 F. Supp. 903, 905

(D. Md. 1959) (defining substantial question).                        Accordingly, we

deny his request for a transcript at government expense, see

Rhodes v. Corps of Eng’rs of U.S. Army, 589 F.2d 358, 359 (8th

Cir. 1978) (per curiam), deny as moot his motion to expedite the

decision on his IFP application, and affirm the district court’s

order entering judgment on the jury’s verdict.                        Radbod v. Arias,

No. 1:10-cv-00897-RDB (D. Md. Oct. 11, 2012).

               We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented      in     the   materials

before       this   court    and   argument     would   not     aid    the    decisional

process.

                                                                                AFFIRMED

                                            2